NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ACCENT PACKAGING, INC.,
Plain,tiff-Appellant, -
V.
LEGGETT & PLATT, INC.,
Defen,dcmt-Appellee.
2012-1011 -
Appeal from the United States District C0urt for the
Southern District of Texas in case n0. 10-CV-1362, Judge
Lynn N. Hughes.
ON MOTION
ORDER
Leggett & P1att, Inc. moves for a 30-day extension of
time, until March 28, 2012, to file its principal brief due
to settlement negotiations
Upon consideration there0f,
IT ls ORDERE1) THAT:

ACCENT PACKAGING V. LEGGETT 85 PLATT 2
The motion is granted
FOR THE COURT
HAR 0 2  /s/ Jan Horba1y
Date Jan Horba1y
Clerk
cc: Keith D. JaasIna, Esq.
Ba1't A. Starr, Esq. -
F|LED
S2 1 U.S. COUHT 0F APPEALS FOH
THE FEDERAL Cl_FiCUIT
NAR U 2 2012
.IANHOBBAlY
C|.ElK